Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Authorization for this examiner's amendment was given in a telephone interview with Robert A Gerhart (#64816) on March 16, 2021.

The claims have been amended as follows:
In claim 1 line 12 --having an axis not parallel to an axis of the shaft and-- has been added before “extending”.

	REASONS FOR ALLOWANCE
Applicant quotes Jackson as saying “The rotating jaw 75 comprises a rotor 76 and a shaft 77. The rotor 76 is a gear, or shallow cylinder, with rotor teeth 78 on one of its circular faces” (from column 9 line 27-29), argues that the rotor teeth 78 of Jackson et al project axially rather than radially; and concludes that Jackson et al does not teach the limitation “a rotatable shaft comprising at least one radial prong extending radially from the shaft” (e.g. claim 1 line 2-3). This is incorrect. First, the rejection identifies 76, not 78 as the radial prong. The element 76 includes the element 78, and specifically extending radially from the shaft, meeting the above limitation.
Secondly, Applicant is incorrect, since the rotor teeth 78 is a 3-dimensional object, and extends in the radial, axial and circumferential directions (as does the rotor 76). 




The Amendment above does overcome the prior art rejection, as the axis of the piston rod of the prior art is coaxial, and therefore parallel to, the axis of the shaft.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, preferably accompanies the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM –4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The official fax number is 571-273-8300.  Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745